DETAILED ACTION
Amendment received on December 30, 2020 has been acknowledged. Claim 7 has been cancelled and amendments to claims 1, 3, 6, 17 and 19 have been entered. Therefore, claims 1-6 and 8-19 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed December 30, 2020, with respect to claims 1-19 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-19 has been withdrawn. 
Response to Amendment
Applicant’s amendments are sufficient to over the prior art of record.  Application is in condition for allowance.
Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.

Reasons for Allowance
The most remarkable prior arts on record are to Charles et al. U.S. Patent Application Publication 2019/0188672 and Kaehler et al. U.S. Patent Application Publication 2017/0039613.
 	Charles et al., is directed to a merchant registers a geolocation for a virtual point of sale. A consumer points a consumer device at the geolocation, and an icon representing the virtual point of sale is displayed on the consumer device in augmented reality. The consumer selects the icon to initiate a transaction with a digital wallet on the consumer device. Charles et al., Abstract. 
Kaehler et al. is directed to an augmented reality (AR) system that provides information about purchasing alternatives to a user who is about to purchase an item or product (e.g., a target product) in a physical retail location. In some variations, offers to purchase the product and/or an alternative product are provided by the merchant and/or competitors via the AR system. An offer negotiation server (ONS) aggregates offer data provided various external parties (EPs) and displays these offers to the user as the user is considering the purchase of a target product. In some variations, an AR system may be configured to facilitate the process of purchasing items at a retail location. Kaehler et al., Abstract. 
Charles et al. nor Kaehler et al. teach the limitations of the claimed invention, where the computer-generated image of the augmented reality point-of-sale comprising an image of a scanner and an image of an optical beam from the scanner, the image of the optical beam from the scanner indicating a second location to place an item for purchase. Moreover, none of the prior art of record remedies the deficiencies found in Charles et al. and Kaehler et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Z. Rashid, E. Peig and R. Pous, "Bringing online shopping experience to offline retail through augmented reality and RFID," 2015, discusses Augmented Reality (AR) interfaces developed for handheld devices, linked to a physical Smart Space to bridge the gap between offline and online retail. Preliminary evaluation shows that the user is able to interact with the products in the physical spaces while having access to online shopping features. System is tested and validated with number of products at Radio Frequency(RFID) based smart shelf.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687